DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
Applicant’s amendments filed 14 September 2022 with respect to the claims have been fully considered. Any claim objections, 35 U.S.C 112(a) rejections, and 35 U.S.C. 112(b) rejections not repeated herein are considered to be overcome by the amendments.
Response to Arguments
Applicant's arguments filed 14 September 2022 stating “Muren does not disclose or suggest such a specific arrangement, wherein the magnet is driven in rotation through the casing 105 suspended to the transversal shaft, while being able to transmit the tilt to the blade by means of bearing 106’” have been fully considered. The Office respectfully notes that claim 16 includes various instances of “or” that results in “swashplate-less two degrees of freedom actuator as defined in claim 1” being optional and, thus, not necessarily limiting of the claimed invention.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter. See 37 CFR 1.75(d)(1) and MPEP § 608.01(o) stating “While an applicant is not limited to the nomenclature used in the application as filed, he or she should make appropriate amendment of the specification whenever this nomenclature is departed from by amendment of the claims so as to have clear support or antecedent basis in the specification for the new terms appearing in the claims”. Correction of the following is required:
-addition of “primary actuator” (claim 1), “primary rotating part” (claim 1), “casing” (claim 1), and “fixation part” (claim 1) to the specification;
-identification of the element or elements corresponding with “primary actuator” (claim 1);
-identification of the element or elements corresponding with “primary rotating part” (claim 1);
-identification of the element or elements corresponding with “secondary actuator” (claim 1).
Appropriate correction is required.
Claim Objections
Claims 1, 4-6, 8, 10, and 12-21 are objected to because of the following informalities:   
	In claim 1, line 4, --a-- should be added before “primary” (to use consistent terminology).
In claim 1, line 7, “second” (before “axis”) should be changed to --secondary-- (to use consistent terminology).
In claim 1, 3rd line from bottom, “bearing” should be changed to --bearings--.
In claim 1, 2nd line from bottom, --said-- should be added before “casing”.
In claim 1, last line, “the magnetic field of” should be changed to --a magnetic field generated by--.
In claim 4, line 2, “said swashplate-less two-degree of freedom actuator comprises” should be changed to --further comprising--.
In claim 8, line 2, --of the at least one-- should be added after “two” (first instance).
In claim 8, line 2, --each of-- should be added before “said”.
In claim 10, line 3, --a-- should be added before “human”.
In claim 10, line 3, “element” should be changed to --elements--.
In claim 10, line 4, --including-- should be added before “tubes”.
In claim 19, line 2, “to detect the” should be changed to --detection of an--.
In claim 20, line 2, “denote” should be changed to --comprise--.
In claim 20, line 3, “the” (before “longitudinal”) should be changed to --a--.
In claim 20, line 3, “blade” should be changed to --blades--.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in this Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in this Office action.
Claim limitation “vision means” (claim 12) has been interpreted under 35 U.S.C. 112(f) because it uses “means” / “step for” with functional language “vision” without reciting sufficient structure to achieve the function.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
Claims 1, 4-6, 8, 10, and 12-21 are rejected under 35 U.S.C. 112(a) for failing the written description requirement.

In claim 1, the limitation recited as “at least a primary actuator comprising a motor driving a primary rotating part around a primary axis (A) through a first shaft, said at least primary actuator carrying a secondary actuator” (emphasis added) was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that Applicant, at the time the application was filed, had possession of the claimed invention. The originally filed disclosure does not indicate that motor 203, deemed to correspond with the claimed “primary actuator”, carries the elements 102,104 of the claimed “secondary actuator” (note: the elements 102,104 are carried by shaft 103, which is disclosed as separate/distinct from motor 203). To overcome this rejection, the Office suggests changing the above underlined instance of “at least primary actuator” to --first shaft--. Due to dependency, this rejection also applies to claims 4-6, 8, 10, and 12-21. 

In claim 1, the limitation recited as “a magnet rotating with said primary actuator” in combination with at least the antecedent limitation “at least a primary actuator comprising a motor driving a primary rotating part around a primary axis (A) through a first shaft” (emphasis added) was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that Applicant, at the time the application was filed, had possession of the claimed invention. The originally filed disclosure does not indicate that motor 203, deemed to correspond with the claimed “primary actuator”, rotates, as required by “rotating with said primary actuator” (note: motor 103 includes parts that rotate and parts that are stationary). To overcome this rejection, the Office suggests changing this instance of “primary actuator” to --first shaft--. Due to dependency, this rejection also applies to claims 4-6, 8, 10, and 12-21. 

In claim 1, the limitation recited as “said secondary actuator comprises an axially wounded air-cored coil which is fixed with respect to said primary… actuator” was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that Applicant, at the time the application was filed, had possession of the claimed invention. The originally filed disclosure indicates that the elements of the “secondary actuator” are carried by shaft 103, which rotates - accordingly, “secondary actuator” is not fixed with respect to motor 203 (note: motor 203 is deemed to correspond with “primary actuator”). To overcome this rejection, the Office suggests changed “fixed with respect to said primary… actuator” to --that rotates with said first shaft--. Due to dependency, this rejection also applies to claims 4-6, 8, 10, and 12-21.

In claim 1, the limitation recited as “said magnet... arranged in a casing” was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that Applicant, at the time the application was filed, had possession of the claimed invention. The originally filed disclosure depicts magnet 104 as not in/within part 105 - see Figure 1D showing a majority of magnet 104 as not in/within part 105. To overcome this rejection, the Office suggests changing “arranged in” to --attached to--. Due to dependency, this rejection also applies to claims 4-6, 8, 10, and 12-21.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 4-6, 8, 10, and 12-21 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

In claim 1, the limitation recited as “two blades” renders the claim indefinite. According to MPEP 2173.04, a claim is indefinite when the boundaries of the protected subject matter are not clearly delineated and the scope is unclear. In the instant case, the claimed invention is characterized as “A… actuator”, which is not inclusive of “blades”. To overcome this rejection, the Office suggests changing the characterization of the invention to --A rotor--. Due to dependency, this rejection also applies to claims 4-6, 8, 10, and 12-21.

In claim 1, the limitation recited as “said secondary actuator comprises an axially wounded air-cored coil which is fixed with respect to said… secondary actuator” renders the claim indefinite since it is unclear how a portion (i.e., “coil”) of “secondary actuator” can be fixed with respect to itself. Due to dependency, this rejection also applies to claims 4-6, 8, 10, and 12-21.

In claim 5, the limitation recited as “the opposite direction” is unclear since there is no indication as to the basis for determining “opposite”, thereby rendering indefinite the metes and bounds of the invention.

In claim 5, there is no antecedent basis for the limitation recited as “the current”, thereby rendering the claim indefinite. To overcome this rejection, the Office suggests changing “the current” to --a current through the coil--.

In claim 17, the limitation recited as “a rotor with at least two blades” in combination with the limitation “a swashplate-less two degrees-of-freedom actuator acting on the blades as defined in claim 1” renders the claim indefinite. According to MPEP 2173.04, a claim is indefinite when the boundaries of the protected subject matter are not clearly delineated and the scope is unclear. In the instant case, it is unclear if “blades” form part of “actuator” or “rotor” (note: claim 1, characterized as “A… actuator”, includes “two blades”).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 16 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Muren (US 9,156,548; previously cited).

In reference to claim 16
Muren discloses:
A combination of (note: strike-through text is ignored due to the presence of “or” establishing it as optional) or of an aircraft (see Figure 1) or a device (see Figure 1) and a remote control (see col.7:ll.52-54).

Examiner’s Comment
Although claims 1, 4-6, 8, 10, 12-15, and 17-21 are not rejected over prior art, indication of allowability thereof is reserved due to the presence of 35 U.S.C. 112(a) issues described above. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER RYAN LEGENDRE whose telephone number is (571)270-3364. The examiner can normally be reached on M-F: 9-5 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg, can be reached at 571-272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHRISTOPHER R LEGENDRE/Primary Examiner, Art Unit 3745